         Case 2:20-cv-00332-SMD Document 18 Filed 07/31/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

 STEPHANIE CANTY,                                 )
                                                  )
         Plaintiff,                               )
                                                  )               CIVIL ACTION NO:
 v.                                               )               2:20-cv-00332-SMD
                                                  )
 CITY OF MONTGOMERY, et al,                       )
                                                  )
         Defendants.                              )
                                                  )

                                              ORDER

       It is ORDERED as follows:

       The parties are hereby granted the right, upon compliance with the applicable discovery

provisions of the Federal Rules of Civil Procedure, to obtain from any health care providers, health

plans, or other entities covered by the Health Insurance Portability and Accountability Act of 1996,

Pub. 1. No. 104-191, 110 Stat. 1936 (1996) (“HIPAA”), any and all information relating to the

past, present, or future medical condition of Plaintiff Eric Peebles, who is a party to this action, as

well as any and all information relating to the provision of health care to such individual and

payment for the provision of such health care. This Protective Order is intended to assist the parties

to this action, and third parties who receive subpoenas from the parties, to comply with the privacy

requirements imposed upon protected health information by HIPAA and regulations promulgated

thereto. The parties are expressly prohibited from using or disclosing the protected health

information obtained pursuant to this Protective Order for any purpose other than this action.

Further, the parties are ordered to either return to the covered entity from whom or which such

protected health information was obtained, or to destroy the protected health information

(including copies made), immediately upon conclusion of this action. See 45 C.F.R. § 164.521(e).
 Case 2:20-cv-00332-SMD Document 18 Filed 07/31/20 Page 2 of 2




DONE this 31st day of July, 2020.


                                    /s/ Stephen M. Doyle
                                    UNITED STATES MAGISTRATE JUDGE




                                    2
